DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 12/8/2020.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Election/Restrictions
Claims 21, 22, 25, 26, 30-39, 42, 44-47, 49 and 51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/21/2015.

	Claims 48 and 56-58 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 56-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (newly applied as necessitated by amendment).
Claims 48 and 56-59 contains the trademark/trade names “white vaseline” and “Macrogol-20-glycerolmonostearate”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  


Claim Rejections - 35 USC § 103
Claims 48 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cattaneo (F*), in view of De Paoli et al. (E*) (partially newly reapplied as necessitated by amendment).
Cattaneo teaches a formulation comprising lipoic acid particles as a preferred embodiment (See Example 4, paragraph 0098) as an active, and exemestane (See paragraph 0042) as an active ingredient.  Cattaneo further teaches that the composition can contain the actives in an amount of 0.0001 to 20 wt% (See paragraph 0075) and that the composition can be topically administered (See paragraph 0074).  Cattaneo further teaches the formulation can be used to treat hair growth disorders (See claim 40) and can be microparticles from lipoic acid for delivery (which reads on a dosage)(See e.g. Example 4).  Cattaneo further teaches a gel comprising Propylene Glycol and Deionized water (See e.g. paragraph 0107).
Cattaneo does not teach hyaluronic acid.
De Paoli teaches a topical formulation for treating alopecia (See column 5, lines 23-29) comprising lipoic acid and hyaluronic acid (See claims 8 and 9) and that lipoic acid can be present in the composition in an amount of 0.001 to 50 wt % (See column 3, line 61; column 4, lines 4 and 5).
It would have been obvious to modify the composition taught by Cattaneo by combining exemestane with lipoic acid and hyaluronic acid because at the time the invention was made, it was known that exemestane, lipoic acid and hyaluronic acid were all useful ingredients that could be applied topically and could be used for treating hair loss as clearly taught by the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that 4-hydroxyandrostenedione, lipoic acid and hyaluronic acid are effective ingredients for treating hair loss, the artisan would have been 
Thus, an artisan of ordinary skill would reasonably expect that topically applying a composition comprising exemestane, lipoic acid and hyaluronic acid would be even more effective for treating hair loss. This reasonable expectation of success would motivate the artisan to topically apply exemestane, lipoic acid and hyaluronic acid to treat hair loss based upon the beneficial teachings of the above references.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 48 and 56-59 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cattaneo (F*), in view of De Paoli et al. (E*) and Sych et al. (G*)(newly applied as necessitated by amendment).
The teachings of Cattaneo and De Paoli are set forth above and applied as before.
Sych teaches a topical composition for treating alopecia (See e.g. paragraph 0064 and claim 3) in the form of a cream formulation for topical use, wherein 100 g of the cream has following composition: Glycerol monostearate 60 4.0 g Cetyl alcohol 6.0 g Middle chain triglycerides 7.5 g White Vaseline 25.5 g Macrogol-20-glycerolmonostearate 7.0 g Propylene glycol 10.0 g Aqua purificata (purified water) 40.0 g (See e.g. paragraph 0061).
It would have been obvious to modify the composition taught by Cattaneo by combining exemestane with lipoic acid, hyaluronic acid, Glycerol monostearate, Cetyl alcohol, Middle chain triglycerides, White Vaseline, Macrogol-20-glycerolmonostearate, Propylene glycol and purified water because at the time the invention was made, it was known that exemestane, lipoic acid and hyaluronic 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that 4-hydroxyandrostenedione, lipoic acid and hyaluronic acid are effective ingredients for treating hair loss and that lipoic acid, hyaluronic acid, Glycerol monostearate, Cetyl alcohol, Middle chain triglycerides, White Vaseline, Macrogol-20-glycerolmonostearate, Propylene glycol and purified water are effective ingredients to make a cream for treating alopecia, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that topically applying a composition comprising exemestane, lipoic acid and hyaluronic acid would be even more effective for treating hair loss. This reasonable expectation of success would motivate the artisan to topically apply exemestane, lipoic acid, hyaluronic acid, Glycerol monostearate, Cetyl alcohol, Middle chain triglycerides, White Vaseline, Macrogol-20-glycerolmonostearate, Propylene glycol and purified water in the form of a gel or cream to treat hair loss based upon the beneficial teachings of the above references.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the .

Response to Amendment
The declaration filed on 12/8/2020 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the above references.  Applicant provides one study of a cream that is used to treat female patients with 1.5%(g) a-lipoic acid, 2.5%(g) exmestane in a cream and that this treated tumors.  Further, Applicant offers an opinion as part of the declaration.  However, Applicant has not provide a controlled study demonstrating the efficacy or lack thereof of each of the components in the composition and has not provided any indication that there is an increased functional effect because there is not data. There is no comparison between different formulations and the ingredient individually. Simply observing a change in a limited number of patients by using medication that is known to be effective for that purpose in combination with lipoic acid, which is also know to have this activity does not provide anything surprising, unexpected, or synergistic without controlled study data showing that this is the case.  Relying on other’s work is not enough to show that the formulation is synergistic as it is not known how these studies relate to each other and it is not a controlled study itself.  Opinions are not scientific facts and also cannot overcome the art rejections of record.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth above.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicants argues that the active ingredients provide an unexpected and enhanced (synergistic) effect when compared to the effect of the respective active ingredient alone and that the applied references do not teach the formulation or indicate synergism.
 The response to this argument is the same as above.  This not found persuasive because Applicant has not provide a controlled study demonstrating the efficacy or lack thereof of each of the components in the composition and has not provided any indication that there is an increased functional effect because there is not data.  Simply observing a change in a limited number of patients by using medication that is known to be effective for that purpose in combination with lipoic acid, which is also know to have this activity does not provide anything surprising, unexpected, or synergistic without controlled study data showing that this is the case.  Relying on other’s work is not enough to show that the formulation is synergistic as it is not known how these studies relate to each other and it is not a 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571) 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy L Clark/
Primary Examiner, Art Unit 1655